In a certiorari proceeding pursuant to subdivision e of section 668 of the New York City Charter [1938] and section 668e-1.0 of the Administrative Code of City of New York to annul a determination of the board of standards and appeals of the City of New York which granted a use variance under subdivision (e) of section 7 of the Zoning Resolution of the City of New York so as to permit for twenty years an automobile show room, service station and repair shop on a lot zoned for residence use and an area variance under section 21 of the Zoning Resolution so as to permit construction on the entire lot, Special Term dismissed the *801petition and confirmed the determination. Order unanimously affirmed, with one bill of $50 costs and disbursements to the respondents filing briefs. No opinion. Present — Adel, Acting P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ. [204 Misc. 395.]